DETAILED ACTION

Examiner’s Note: this case is re-opened based on the Pre-Brief Appeal Conference Decision 01/10/2022.   

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	The Office Action is in response to amendment 11/29/2021. Claims 1-27 cancelled;  Claims 28-38 are pending..  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/853380 filed on 03/29/2013.
Priority #			 Filling Data			 Country
2012-099505			April 25, 2012			  Japan

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 28, 32-35, 38 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagita et al. (US 20110298917) and in view of Bengtsson et al. (US 20070019072).
 
	Regarding claim 28, Yanagita discloses a sensor apparatus (fig. 1A) comprising: 
	a processing unit (fig. 1A, component 14-1 – 14-n, image processing unit) that is electrically connectable, to an electronic control unit (fig. 1A, component 40, camera control unit); 
	and an output unit (fig. 1A, component 21, input/output unit) configured to output, to the electronic control unit when the processing unit adds a header (fig. 23A, header) to a sensor data (fig. 23A, image 1 left image 1 right; paragraph 0246, … FIG. 23A shows a mode of writing the 

	receive, from a sensor unit, the sensor data obtained by the sensor unit (as shown in fig. 1A, fig. 1B, fig.  5A, fig. 5B), identify, in the sensor data when the processing unit receives the sensor data, a cutout area of the sensor data (as shown in fig. 23A, in the header, there is cut-out size and cut-out position, from which, a cutout area of the sensor data is known) , and add, to the sensor data when the processing unit identifies the cutout area, the header that includes coordinate information for the cutout area  (as shown in fig. 23A, the coordinate information is included in the cut-out position and optical axis center position; paragraph 0247, … if a set (frames) of i-th image data at the same acquisition is connected as one image, related information …cut-out position coordinates and optical axis center position coordinates… specific to the i-th image data of the frames is recorded in attached information…such as header and tag …).
	It is noticed that Yanagita does not disclose explicitly of processing unit that is electrically connectable, via wiring, to an electronic control unit. 
	Bengtsson teaches that processing unit that is electrically connectable, via wiring, to an electronic control unit (as shown in fig. 3, digital processor 104 is electrically connectable, via wiring, to a control device 122; paragraph 0018, … the control device 122 may be mechanically connected to the processor 104 via a cable (not shown) or other suitable means).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology that processing unit that is electrically connectable, via wiring, to an electronic control unit as taught by Bengtsson as a modification to the sensor apparatus of Yanagita for the benefit of having reliable connection in the sensor apparatus.

 the camera control unit 40 controls the cut-out position/size determination unit 51 to calculate the cut-out size of the image for stereoscopic display).

Regarding claim 33, the combination of Yanagita and Bengtsson teaches the limitations recited in claim 28 as discussed above. In addition, Bengtsson further discloses that the wiring is a cable (as shown in fig. 3, digital processor 104 is electrically connectable, via wiring, to a control device 122; paragraph 0018, … the control device 122 may be mechanically connected to the processor 104 via a cable (not shown) or other suitable means).
The motivation of combination is the same as in claim 28’s rejection.

Regarding claim 34, the combination of Yanagita and Fujinawa teaches the limitations recited in claim 28 as discussed above. In addition, Yanagita further discloses that the sensor unit is a camera (fig. 2A, fig. 2B).

Regarding claim 35, the combination of Yanagita and Fujinawa teaches the limitations recited in claim 28 as discussed above. In addition, Yanagita further discloses that the sensor data is image data (fig. 1A).

 the processing unit is configured to supply the displayable image data to a monitor (fig. 4).

7.	Claim 29, 31 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagita et al. (US 20110298917) and in view of Bengtsson et al. (US 20070019072) and further in view of FUKUMOTO et al. (US 20090086174).
.
Regarding claim 29, the combination of Yanagita and Bengtsson teaches the limitations recited in claim 28 as discussed above. 
	It is noticed that Yanagita does not disclose explicitly of the header comprises setting information.
	FUKUMOTO teaches that the header comprises setting information (as shown in fig. 30A/30B, header region includes Th/TV are setting information; paragraph 0225, … From the values of Th and Tv and the data sequence of the filter coefficients, the restoration processor 92 forms an image restoration filter representing a restoration function, and filters the correction target image by applying the image restoration filter to each of the pixels).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology that the header comprises setting information as a modification to the sensor apparatus of Yanagita for the benefit of having better control of the sensor apparatus.

Regarding claim 31, the combination of Yanagita and Bengtsson teaches the limitations recited in claim 28 as discussed above. 

	FUKUMOTO teaches that the header comprises identification information (as shown in fig. 30A/30B, header region includes Tag is identification information; paragraph 0222, … "Tag" is the symbol that identifies the region where the restoration function data is recorded).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology that the header comprises identification information as a modification to the sensor apparatus of Yanagita for the benefit of having better control of the sensor apparatus.

8.	Claim 30 is rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagita et al. (US 20110298917) and in view of Bengtsson et al. (US 20070019072) and further in view of Kanji (JP2006086823A).

Regarding claim 30, the combination of Yanagita and Bengtsson teaches the limitations recited in claim 28 as discussed above. 
	It is noticed that Yanagita does not disclose explicitly of the header comprises environmental information.
	Kanji teaches that the header comprises environmental information (as shown in fig. 2; Abstract, … records the environmental information, distribution information, and a voice ID on a prescribed tag (an Imagedescription tag or the like) at the header of an Exif file).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
.

9.	Claim 36 -37, are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanagita et al. (US 20110298917) and in view of Bengtsson et al. (US 20070019072) and further in view of Kawasakiet al. (US 20030125854).
 
	Regarding claim 36, the combination of Yanagita and Bengtsson teaches the limitations recited in claim 11 as discussed above.
	It is noticed that the combination of Yanagita and Bengtsson does not disclose explicitly of the sensor apparatus is configured to be mounted within a vehicle.
	Kawasakiet discloses of the sensor apparatus is configured to be mounted within a vehicle (fig. 2, component 13).
	At the time of the invention it would have been obvious to one of ordinary skill in the art
to incorporate the technology the sensor apparatus is configured to be mounted within a vehicle as a modification to the sensor apparatus for the benefit of for taking pictures of the 
surroundings the vehicle (paragraph 0054, Kawasakiet).

	Regarding claim 37, the combination of Yanagita and Bengtsson and Kawasakiet teaches the limitations recited in claim 36 as discussed above. In addition, Kawasakiet further discloses that the sensor data is information that pertains to a periphery of the vehicle (as shown in fig. 2; paragraph 0054, … The picture acquiring unit 101a includes cameras 11, 12, 13 which are 

	The motivation of combination is the same as in claim 36’s rejection.

10. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
11.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.